Citation Nr: 0025461	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic respiratory 
impairment, variously assessed, due to tobacco use in 
service.  

2.  Entitlement to service connection for hypertension due to 
tobacco use in service.  

3.  Entitlement to service connection for nicotine 
dependence.  

4.  Entitlement to service connection for a chronic 
respiratory impairment, variously assessed, and for 
hypertension secondary to nicotine dependence in service.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to July 
1959, from March 1961 to June 1961, and from April 1964 to 
March 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal was docketed at the Board in 1998.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a chronic 
respiratory impairment, variously assessed, or between 
hypertension, and tobacco use during service.  

2.  There is no competent medical evidence linking the 
veteran's currently diagnosed nicotine addiction to his 
tobacco use in service.  

3.  There is no competent evidence that the veteran acquired 
nicotine dependence in service.  



CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for a chronic respiratory impairment, variously assessed, and 
for hypertension as a result of tobacco use in service are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
VAOPGCPREC 2-93 (January 1993).  

2.  The claim of entitlement to service connection for 
nicotine dependence which began in service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claims of entitlement to service connection 
for a chronic respiratory impairment and for hypertension 
secondary to nicotine dependence in service lack entitlement 
under the law.  38 U.S.C.A. §§ 1110, 1131, 7104 (a) (West 
1991); 38 C.F.R. § 3.310 (1999); VAOPGCPREC 10-97; Cacalda v. 
Brown, 9 Vet. App. 261, 265 (19996); Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An award of service connection is warranted where the facts, 
as shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with active military service.  38 U.S.C.A. 
§§  1110, 1131.  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.

To be well grounded, a claim must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Specifically, for a service connection claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Id. 

The veteran contends that he now has a chronic respiratory 
impairment and hypertension as a result of tobacco use in 
service, or nicotine dependence, which he contends developed 
in service.  Direct service connection of a disability may be 
established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 
7104(c) (West 1991); VAOPGCPREC 2-93 (January 1993).  A 
determination as to whether nicotine dependence, per se, may 
be considered a disease or injury for disability compensation 
purposes is an adjudicative matter to be resolved by 
adjudicative personnel, based on accepted medical principles 
relating to the condition; and direct service connection of 
disability may be established if the evidence establishes 
that injury or disease resulted from tobacco use during 
active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).

In a clarification to VAOPGCPREC 2-93, the VA General Counsel 
opinion which governs Board determinations of claims related 
to tobacco use, VA's General Counsel stated that, where a 
disability allegedly related to tobacco use is not diagnosed 
until after service, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  VAOPGCPREC 2-93 (January 1993) 
(explanation appended to VAOPGCPREC 2-93). 

A determination as to whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following three questions: (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits; (2) whether the 
veteran acquired a dependence on nicotine in service; and, 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97.  If each 
of these three questions is answered in the affirmative, 
service connection should be established on a secondary 
basis.  The question of whether the veteran acquired a 
dependence on nicotine in service is a medical issue.  Id. at 
5.

The veteran asserts that he began smoking in service and that 
in the course of his service tenure he smoked up to five 
packs of cigarettes per day.  Subsequent to service, he 
indicates that his smoking habit lessened "to 2-3 packs" per 
day, and he states that he continues to smoke to the present 
time.  He contends, in substance, that he presently has 
chronic respiratory impairment and hypertension due to 
nicotine dependence which he acquired in service.  In this 
regard, service medical records reflect that when the veteran 
was examined in April 1959, during his initial period of 
service, he indicated that he at that time smoked one pack of 
cigarettes per day.  The same month he presented with a 
common cold; the assessment, rendered several days later 
following physical examination, was "acute" bronchitis.  

Subsequent to service, when the veteran was seen for VA 
outpatient treatment in May 1995, at which time he was 
advised to discontinue smoking, the assessments included 
chronic bronchitis.  When he was examined by VA the following 
month, the veteran related that he had smoked two packs of 
cigarettes per day "for many years".  When he was seen for VA 
outpatient treatment in September 1995, the assessment was 
"COPD-[chronic obstructive pulmonary disease, secondary to] 
nicotine addiction".  Additionally hypertension has been 
diagnosed on VA outpatient treatment beginning in 1996.  

The veteran has submitted various lay statements to the 
effect that he did not smoke prior to service, but began 
during service, and has continued smoking since service.  


I.  Service Connection due to Tobacco Use

After a review of the medical evidence associated with the 
file, the Board finds that a claims of entitlement to service 
connection for a chronic respiratory condition and for 
hypertension, based on the theory that the disabilities arose 
as a result of tobacco use during service, are not well 
grounded.  

In order to establish service connection on that theory, 
there must be a showing of a current disability that is 
medically linked to tobacco use during service.  Both 
disabilities were diagnosed many years after the veteran's 
last period of service and neither has been linked to his use 
of tobacco during his military service by medical evidence.  


II.  Service Connection: Nicotine Dependence

After a review of the medical evidence associated with the 
file, the Board finds that a claim of entitlement to service 
connection for nicotine dependence, based on the theory that 
nicotine dependence developed in service, is not well 
grounded.  There is no in-service diagnosis of nicotine 
dependence or addiction.  Rather, the service medical records 
show that during service the veteran smoked one pack a day as 
indicated on examination in April 1959.  However, the 
notation that the veteran smoked in service does not equate 
to an in-service diagnosis of nicotine dependence or 
addiction. There is no medical evidence or opinion of record 
which indicates that a currently diagnosed nicotine addiction 
was present in or was acquired in service.  While the record 
indicated that the veteran currently has nicotine addiction, 
it offered no medical nexus opinion to relate the currently 
diagnosed nicotine addiction to the veteran's service, 
including smoking in service or any symptomatology complained 
of in service.  


As a lay person, the veteran is not competent to medically 
diagnose any symptomatology as "nicotine dependence."  It 
is the province of health care professionals to enter 
conclusions which require medical opinions, such as a medical 
diagnosis of disability or an opinion as to the relationship 
between a current disability and service.  As a result, the 
veteran's lay opinion does not present a sufficient basis 
upon which to find this claim to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995) (layperson is generally 
not capable of opining on matters requiring medical 
knowledge, such as the condition causing symptoms).  There is 
no indication that the veteran has the medical training, 
expertise, or diagnostic ability to competently link his 
currently diagnosed nicotine addiction with service.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).
 
In order to have a well-grounded claim for service connection 
based on nicotine dependence, the veteran must present 
competent medical evidence that a link exists between 
currently diagnosed nicotine dependence and service.  In any 
event, there is no medical evidence which addresses the 
question of whether the veteran had nicotine dependence, and, 
if so, whether he developed a "nicotine dependence" during 
service, or, whether any nicotine dependence begun in service 
is the proximate cause of the veteran's currently diagnosed 
nicotine dependence or any other disability.  VAOPGCPREC 19-
97. 

The Board finds that, in this veteran's case, though nicotine 
dependence is a disease for VA disability compensation 
purposes, VAOPGCPREC 2-93 (Jan. 13, 1993), as there is no 
diagnosis of nicotine dependence in service, and no competent 
medical evidence of a nexus between the veteran's currently 
diagnosed nicotine addiction and service, his claim for 
service connection for nicotine dependence must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a).  


III. Secondary Service Connection

In light of the Board's findings herein that the veteran has 
not presented a well-grounded claim for entitlement to 
service connection for nicotine dependence, there is no basis 
for a claim of secondary service connection for a chronic 
respiratory disability or for hypertension based on nicotine 
dependence in service.  There is no remaining issue of law or 
fact for the Board to decide.  38 U.S.C.A. § 7104(a).  The 
Board, therefore, does not reach the question of whether 
nicotine dependence acquired in service may be considered the 
proximate cause of disability resulting from the use of 
tobacco products by the veteran. 

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the claim sought 
under the current legal theory must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 


ORDER

The veteran's claim for service connection for a chronic 
respiratory disability due to tobacco use in service, being 
not well grounded, is denied. 

The veteran's claim for service connection for hypertension 
due to tobacco use in service being not well grounded is 
denied. 

The veteran's claim for service connection for nicotine 
dependence, being not well grounded, is denied.  

The veteran's claims for service connection for a chronic 
respiratory disability and for hypertension secondary to 
nicotine dependence in service, being without legal merit, is 
denied. 

		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

